Order denying motion of the individual defendant to dismiss the plaintiff’s complaint, pursuant to rule 106 of the Rules of Civil Practice, on the ground that there was another action pending between the parties for the same cause, and on the further ground that the complaint failed to state sufficient facts to constitute a cause of action, affirmed, with ten dollars costs and disbursements. Appellant’s time to answer is extended until ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.